Citation Nr: 1700916	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating in for service-connected headaches. 

2. Entitlement to an initial compensable disability rating for service-connected ulnar collateral ligament sprain of the left thumb.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety disorder, not otherwise specified, prior to September 18, 2013, and in excess of 30 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served with the U.S. Army National Guard and served on an initial period of active duty for training from May 2001 to August 2001.  Thereafter, the Veteran served honorably during two periods of active military service from November 2003 to April 2005 and August 2008 to May 2010 during which he had service in Iraq from March 2004 to March 2005 and August 2008 to February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In the November 2011 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with anxiety evaluated as 10 percent disabling, TBI evaluated as 0 percent disabling and headaches evaluated as 0 percent disabling.  The effective date for these grants of service connection was May 21, 2010, the first day after the Veteran was last released from active duty.  The Veteran disagreed with this rating decision in a December 2011 Notice of Disagreement.  In the January 2012 rating decision, the RO granted a 10 percent disability rating for the Veteran's TBI back to March 21, 2008, the date of his original claim for service connection, which was discontinued effective August 18, 2008 because of the Veteran's returned to active duty and reestablished on May 21, 2010, the day after the Veteran's discharge from active duty.  The RO also recharacterized the service-connected PTSD with anxiety as anxiety disorder, not otherwise specified, and granted an earlier effective date for the grant of service connection to March 21, 2008.  Again, however, service connection was discontinued for the period the Veteran was on active duty from August 18, 2008 until May 20, 2010. The Veteran's service-connected headaches were treated likewise.  Finally, in this rating decision, the RO granted service connection for tinnitus, which it evaluated as 10 percent disabling effective March 21, 2008, and ulnar collateral ligament sprain of the left thumb, which it evaluated as zero percent disabling from May 21, 2010.  The Veteran only disagreed with the denial of a compensable disability rating for the left thumb sprain although he continued disagreeing with the ratings for his anxiety disorder, TBI and headaches.  In a June 2014 rating decision, the RO granted a 30 percent disability rating from September 18, 2013 for the Veteran's service-connected anxiety disorder.

The Veteran and his spouse appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in August 2016.  A copy of the transcript of that hearing is associated with the claims file.

The issues of entitlement to increased disability ratings for service-connected anxiety disorder and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Board hearing held on August 29, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal related to the claims for compensable disability ratings for headaches and ulnar collateral ligament sprain of the left thumb is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the August 29, 2016 Board hearing, the Veteran submitted his request that the claims for compensable disability ratings for headaches and ulnar collateral ligament sprain of the left thumb be withdrawn.  The Veteran made this request after consultation with his representative and after being advised of the consequences of his withdrawal by the undersigned.  Thus, the Board finds that the Veteran has made a reasoned and knowing withdrawal with respect to these claims.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and the appeal is dismissed as to that portion only.


ORDER

The appeal as it relates to the claims for compensable disability ratings for headaches and ulnar collateral ligament sprain of the left thumb is dismissed.


REMAND

The Board finds that remand of the Veteran's claims seeking higher disability ratings for his service-connected anxiety disorder, not otherwise specified, and TBI is warranted for additional development.

As to his claim for an increased disability rating for service-connected TBI, the Board notes that VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI. This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j. As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In July 2016, the Veteran was sent a letter advising him of the above actions by VA and advising him of his right to a new VA examination and reprocessing of his appeal under VA's special TBI review.  See 38 U.S.C.A. § 7107(f)(2).  To date, the Veteran has not responded to that letter although he has one year from the date of such letter to do so.

However, upon review of the evidence, the Board finds that there is an indication that the Veteran's TBI has worsened since the initial VA examination in July 2010 and the Board believes that the April 2014 VA examinations provided the Veteran is inadequate because they do not clearly contemplate all the symptoms the Veteran and his spouse set forth in various statements around that time that were clearly reported as demonstrating a worsening in the Veteran's TBI symptoms.  Nor is it clear that these symptoms were otherwise related to the Veteran's service-connected psychiatric disorder. 

In particular, in September 2013, the Veteran and his spouse submitted statements indicating that the Veteran's TBI symptoms had worsened.  Specifically they related that his difficulties with cognitive functioning related to recall of simple instructions and directions, as well as short-term memory, had significantly worsened in that he needed constant reminders, is unable to understand or follow simple instructions, and often does not finish his thoughts when he is speaking and, when prompted, does not remember what he was saying.  His spouse also says that he especially has difficulty articulating himself when the subject-matter is directly related to him.  For example, when he is at the doctor and is asked what is wrong, he will often simply respond that he is fine rather than tell the doctor the problems he is experiencing either because he does not remember or he has difficulty expressing himself.  Therefore, his spouse either goes with him to his doctor appointments or will give him a list to give to the doctor.  She also stated that, when the doctors give him advice or suggestions, he rarely remembers them without her help or having them written down.  The Veteran also reported that his speech had become affected in that he slurs his words and says words in reverse.  

Furthermore, and most significantly, they both related that the Veteran acts inappropriately at times.  For example, he speaks out of turn and says inappropriate things for the situation, he laughs at inappropriate times, he does not respond appropriately or does not respond at all when people are visibly upset, and he mishandled firearms several times.  The Veteran's spouse also related that he has difficulty reading people and understanding the meaning of what they tell him.  For example, the Veteran's wife related that he misunderstood a conversation with his student teaching supervisor and thought he was doing well when, in fact, the supervisor had been telling him he needed to improve and, if he did not do so, he would not pass and would have to complete another round of student teaching to earn his degree.  The Veteran stated he often feels humiliated and gets very embarrassed by the problems with his speech and when he forgets what he is saying when this happens in public or in social settings and he looks for the quickest exit.  He also stated that he tends to avoid large public gatherings because of these problems.

The Veteran has undergone two TBI VA examinations - one in April 2010 and another in April 2014.  At the April 2010 examination, the Veteran's reported TBI symptoms included headaches, insomnia, mild memory problems including occasionally misplacing things and needing a list to remind him of daily tasks, concentration problems, difficulty paying attention, occasional stuttering, and occasional word finding problems.  However, on neuropsychological testing conducted in June 2010, he generally performed within the expected range and did not show any significant cognitive difficulties.  The assessment was mild TBI and tension headaches related to TBI.  The examiner stated that the neuropsychological examination showed no evidence of significant cognitive impairment at this time, despite the Veteran's cognitive complaints.

The Veteran also underwent a psychiatric VA examination in March 2010 as a result of which he was diagnosed to have an anxiety disorder, not otherwise specified, as a result of his combat experiences in Iraq.  He was not diagnosed to have PTSD because he reported subthreshold PTSD symptoms, which resulted in his diagnosis of anxiety disorder, not otherwise specified.  Symptoms reported included nightmares, avoiding reminders of trauma, hypervigilance, and exaggerated startle response.  Although he reported insomnia at the TBI examination, he reported sleeping well at this time.  He denied difficulties with depression as well as any other psychiatric difficulties.

At the April 2014 TBI examination, despite what the Veteran reported in his September 2013 statement, the examiner only noted that he reported having difficulty with his memory in that he stated he is "somewhat forgetful (such as forgets to flush the toilet or leaves his zipper down) and feels that it's better for his wife to keep track of the finances.  He keeps receipts and gives them to her, otherwise he might forget to tell her about money he has spent.  He is able to drive, and uses the GPS successfully for unfamiliar destinations.  He is getting along with his wife OK, but she tells him that he "zones out" and doesn't hear what she was saying sometimes."  He gets along well with his co-workers.  However, he did related that he sometimes says the wrong word when he is coaching lacrosse and his wife tells him he "zones out" at times.  On examination, he answered questions appropriately and did not display any errors in speech or work-finding difficulty.  The examiner assessed the factors of TBI-related cognitive impairment and subjective symptoms of TBI to be normal except for there being a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The examiner opined that the behavioral complaints are likely due to the Veteran's mental condition and it is unlikely that the attention/concentration complaint is due to TBI, when no cognitive impairment was found in 2010 as the delayed onset of the cognitive symptoms would indicate they are not likely to be due to TBI.  In making this opinion, the examiner stated, "See the mental health note."  

Five days later, the Veteran underwent a psychiatric examination.  This VA examiner diagnosed the Veteran to have an Other Specified Trauma and Stressor Related Disorder, which is a DSM-5 disorder and the examiner noted is a progression of the service-connected anxiety disorder, not otherwise specified.  The examiner also noted that the Veteran had mTBI (i.e., mild TBI), which is a medical diagnosis relevant to the understanding or management of his mental health disorder.  When asked to differentiate what symptoms are attributable to each diagnosis, the examiner stated that there are no cognitive residuals from the TBI, referring to the neuropsychological testing previously conducted in 2010.  In discussing the Veteran's occupation and social impairment, the examiner opined that the Veteran had occupational and social impairment due to mild to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner further stated that all impairment is considered related to the Veteran's psychiatric disorder.

Notably, unlike the TBI examiner, this examiner had a letter from the Veteran's spouse in addition to the Veteran to obtain a history from.  The examiner noted that the Veteran's wife said he forgets things and has changed after having been deployed three times.  The Veteran stated he forgets little things like conversations or flushing the toilet.  He also reported having difficulty with communication and diminished intimacy with his wife, sleeping in a separate room due to loud snoring and having problems conceiving, which was taking a toll on the marriage.  He related feeling like he still lives like it could be his "last day" and as a result is irresponsible so lets his wife handle the finances.  He described anxiety when driving especially when stuck in traffic.  He stated he has two good friends through school but had recently moved for his wife's job so did not have many friends.  He used to enjoy playing a role-playing card game but his wife disapproved of it so he stopped.  He finished his Master's in education in December 2013 and was working full-time as a substitute teacher teaching grades K through 12 as needed.  He also was an assistant lacrosse coach at a high school, which he enjoyed.  He denied any difficulties getting along with the students he coached.  Symptoms reported included occasional depression, hypervigilance in public, and avoidance of malls and big stores.   He reported that he dislikes driving due to "people are stupid ... I have to look at each driver and all of the garbage," and distraction affects his driving.  He also reported that he dislikes people, feeling that they trivialize problems but he enjoys interacting with his students.  He was sleeping six to eight hours a night but had a couple of re-occurring nightmares about being shot and his unit leaving him behind and dreams about the lead truck of a convoy getting blown up two times per month.

The examiner identified on the symptoms checklist that the following symptoms apply to the Veteran's diagnosis:  depressed mood, anxiety and suspiciousness.  The examiner made the following behavioral observations:  "Cooperative male veteran, normal dress and grooming.  Normal speech, well-articulated.  Full affect, upbeat mood.  Linear thought process, normal content.  Good memory, focused attention, good insight and judgment.  Denied suicidal or homicidal ideation."

Clearly, the psychiatric examiner did not find that the Veteran had any attention or concentration deficits or that they related to his psychiatric disorder.  Such a finding puts into question the TBI examiner's opinion that such the Veteran's attention/concentration complaint is due to his mental health condition.  

Furthermore, it appears neither examiner considered the Veteran's complaints of significant oral communication difficulties or his inappropriate behavior and what the possible etiology of these problems could be despite those problems clearly being delineated in the September 2013 statements by the Veteran and his spouse.  Although the TBI examiner opined that the Veteran's "behavioral complaints are likely due to his mental condition," it is not clear that the examiner is referring to the complained of inappropriate behavior discussed in the September 2013 statements.  Rather, it is more likely the Veteran's report that his wife complains that he "zones out" and does not hear him and his attention and concentration issues that the examiner is referring to rather than the inappropriate behaviors reported in the September 2013 statements.  Moreover, the psychiatric examiner makes no mention of any such behaviors as well even though he had a statement from the Veteran's spouse, although the letter itself is not of record.

Furthermore, with regard to the Veteran's problems in understanding oral communication and inappropriate behaviors, the Board notes that those problems would be considered under different facets in the rating criteria than his memory, attention and concentration problems or, in other words, cognitive problems.  The Veteran's problems understanding oral communication would be evaluated under the "Communication" facet.  His inappropriate behavior could be evaluated under the "Judgment", the "Neurobehavioral effect", and/or the "Social interaction" facets.  So the fact that the June 2010 neuropsychological testing did not demonstrate evidence of "significant cognitive impairment" (versus "no cognitive impairment" as stated by the April 2014 VA examiner) is not a reason for not considering these other symptoms or conducting further testing if deemed necessary.  

Furthermore, the Board finds that remand for a new VA TBI examination is necessary because it appears that the Veteran's symptoms have worsened since his April 2014 examination.  At his August 2016 hearing, the Veteran testified that his speech problems (mixing up words and word finding) appear to occur more frequently since he began working as a full-time teacher, as well as he is continuing to have problems with understanding oral communications, which was not previously considered.  At the time of his April 2014 examination, he was only working as a substitute teacher as he was needed and was coaching part-time.  

As for his service-connected anxiety disorder, the Board finds that remand of this issue is warranted because it is inextricably intertwined with the Veteran's TBI claim.  As previously discussed, there appears to be a disconnect between the April 2014 TBI and psychiatric examinations as to the etiology of the Veteran's complaints of attention and concentration problems that has not been resolved.  Thus, remand of this claim is warranted for a new VA examination to be conducted and to ensure that any questions that arise as to the etiology of the Veteran's symptoms are answered.  

Moreover, the evidence of record does raise the question as to whether there may have been a worsening in the Veteran's service-connected anxiety disorder since the last VA examination.  The Veteran testified that he experiences increased anxiety when he has incidents of his speech problems in the classroom or when coaching.  In addition, a March 2015 VA Primary Care Annual Exam note indicates the Veteran reported he had suicidal thoughts eight months before.  There was no indication in the April 2014 psychiatric examination or any prior medical record of the Veteran having suicidal thoughts or ideation.  

Furthermore, the March 2015 VA Primary Care Annual Exam note also indicates that the Veteran was seeing an outside provider until two months before this episode of treatment.  At the August 2016 hearing, the Veteran testified that he had been treated only by VA since the "new care" had come out from the President, obviously a reference to Obamacare.  The Veteran appeared to indicate that all the private treatment records were provided.  However, the claims file only contains the report of a May 2010 magnetic resonance imaging (MRI) study of the brain and treatment records relating to the eyes and ears from March 2010.  Consequently, on remand, the Veteran should be asked to provide access to his private treatment records as it appears that he was receiving treatment for at least his anxiety disorder by his private medical care provider.

Finally, the Board notes that, at the August 2016 hearing, the Veteran had indicated that he planned to submit a letter from his employer regarding the struggles he was having at work, but then he submitted a statement in October stating that he changed his mind because he did not want to draw attention to his disability at work.  Although this is understandable, the Board wishes to advise the Veteran that the more evidence he can provide relating the problems he has in specific detail (e.g., the nature of each episode, the frequency in which they occur, etc.), the easier it will be for VA to make a determination as to the proper evaluation of his TBI.  Thus, lay statements from third parties who have witnessed the Veteran experiencing the problems he has reported as related to his TBI would be beneficial to the Veteran's claim.  Another form of evidence that could be helpful is a diary or log of the episodes or incidents the Veteran has setting for the date, time and nature of each incident or episode.  Furthermore, such statements and/or diary will assist the examiner in evaluating the Veteran's TBI, especially if, as reported by his spouse, the Veteran is prone to underreport his symptoms at the time of the examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify all private medical care providers who have treated him since March 2008 for his anxiety disorder and TBI and advise him that he can provide additional evidence to support his claim.  For example, lay statements from third parties who have witnessed him experiencing the problems he has reported as related to his TBI would be beneficial to the Veteran's claim.  Another form of evidence that could be helpful is a diary or log of the episodes or incidents the Veteran has setting for the date, time and nature of each incident or episode.  

The Veteran should be asked to provide VA with a release to obtain the treatment records of any identified private medical care providers.  He should be advised that he can provide VA with these treatment records himself in lieu of the release form.  If a fully completed release form is provided, all identified treatment records should be requested.  If any records identified are not able to be obtained, the Veteran and his representative should be notified and provided with an opportunity to provide the records themselves.  

2.  Thereafter, schedule the Veteran for TBI and psychiatric examinations preferably to be conducted by the same psychiatrist (TBI examinations must be performed by a physiatrist, psychiatrist, neurologist, or neurosurgeon).  The claims file should be made available to the examiner for review.  All necessary tests and/or studies should be accomplished.  

Given the Veteran's history of understating his symptoms, the examiner should not rely solely on the Veteran's reported history but review all lay and medical evidence of record in establishing the Veteran's current symptomatology.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions: 

a.  Identify all manifestations of the Veteran's TBI and discuss the impact on the Veteran's functioning.  In particular, please consider and discuss as necessary the evidence suggesting deficits in memory (reported as forgetfulness and speech problems such as slurring speech, difficulty findings words, and reversing words), attention, and concentration; difficulties in understanding oral communication (described as an inability to "read people" and misunderstanding what is being told him); and inappropriate behavior (described as inappropriate laughing, responding inappropriately or not at all, saying inappropriate things for the situation, mishandling firearms, etc.)? 

b.  The examiner should determine the nature and severity of his service-connected anxiety disorder.  Identify all manifestations of the Veteran's anxiety disorder and discuss the impact on the Veteran's functioning.  In particular, please consider and discuss as necessary any evidence of record indicating that the Veteran's behavioral problems and cognitive impairments are related to his anxiety disorder (e.g. see the April 2014 VA TBI examination).  

c.  The examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments/ limitations are attributable to his service-connected TBI versus his separately service-connected anxiety disorder.  Please consider and discuss as necessary the evidence of record indicating that the Veteran's behavioral problems and cognitive impairments are related to his anxiety disorder (see April 2014 VA TBI examination).

The examiner should provide a complete explanation for all opinions.  If the examiners cannot provide an opinion without resorting to speculation, the examiners should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

3.  Take any other appropriate actions on the Veteran's claim for an increased disability rating for his service-connected TBI in conjunction with the Secretary's grant of equitable relief.

4.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


